FILED
                                                                       Dec 10 2020, 8:45 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEY FOR APPELLEE
B.J. Brinkerhoff                                           GREEK’S MOBILE RESPONSE
Alexandra Blackwell                                        TEAM, LLC
Jeselskis Brinkerhoff Joseph, LLC                          Kristin Szczerbik
Indianapolis, Indiana                                      Szczerbik Law
John P. Higgins                                            Cloverdale, Indiana
Katz Korin Cunningham PC                                   ATTORNEYS FOR APPELLEES
Indianapolis, Indiana                                      JOSHUA TRISLER; CHARLES
                                                           KOEPPEN; ROLLING IN DOUGH
                                                           GP1, LLC; GREG ABES; ABES
                                                           RESTAURANT GROUP, LLC;
                                                           GREEK’S BINFORD, LLC; GREEK’S
                                                           PURDUE, LLC; TBK, LLC; AND
                                                           DEAN TRAPP
                                                           Aaron D. Grant
                                                           Taylor L. Fontan
                                                           Lewis Wagner, LLP
                                                           Indianapolis, Indiana



                                            IN THE

    COURT OF APPEALS OF INDIANA

David McLean, individually and                             December 10, 2020
derivatively on behalf of Greek’s                          Court of Appeals Case No.
Mobile Response Team, LLC,                                 19A-PL-417
Appellant/Cross-Appellee/Plaintiff,                        Appeal from the Hamilton
                                                           Superior Court
        v.                                                 The Hon. William P. Greenaway,
                                                           Special Judge


Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020                           Page 1 of 26
      Joshua Trisler; Charles Koeppen;                           The Hon. David Najjar, Special
      Greek’s Mobile Response Team,                              Judge
      LLC; Rolling in Dough GP1,                                 Trial Court Cause No.
      LLC; Greg Abes; Abes                                       29D04-1611-PL-9753
      Restaurant Group, LLC; Greek’s
      Binford, LLC; Greek’s Purdue,
      LLC; TBK, LLC; and Dean
      Trapp,
      Appellees/Cross-Appellants/Defendants.



      Bradford, Chief Judge.


                                           Case Summary                      1



[1]   In 2014, David McLean joined Joshua Trisler and David Koeppen as members

      of Greek’s Mobile Response Team, LLC (“GMRT”), which owned and

      operated a Greek’s Pizzeria franchise in The Village of West Clay in Hamilton

      County (“Greek’s West Clay”). Later that year, Koeppen’s interest in GMRT

      was divided pro rata between McLean and Trisler, giving McLean at least a

      fifty-percent share. In November of 2014, Trisler sought to acquire a Greek’s

      Pizzeria franchise in Carmel (“Greek’s Carmel”), then operated by Rolling in

      Dough GP1, LLC (“Rolling in Dough”), with GMRT assets. Trisler applied

      $41,000.00 in GMRT funds to the purchase and capitalization of Greek’s

      Carmel. In January of 2015, Koeppen personally executed a promissory note




      1
        Oral argument was held in this case on November 17, 2020. We thank counsel for their preparation and
      presentations.

      Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020                         Page 2 of 26
      and subsequently applied $4000.00 in GMRT funds to his loan. At some point,

      McLean became concerned about Trisler’s and Koeppen’s activities and

      unsuccessfully attempted to review the books and records of GMRT. In

      September of 2016, Trisler entered into an agreement to convey all of the assets

      of GMRT to a buyer. In October of 2016, Koeppen (despite supposedly no

      longer having any interest in GMRT) and Trisler approved the sale, over

      McLean’s objection.

[2]   In November of 2016, McLean, in his individual capacity and on behalf of

      GMRT, filed suit against Trisler, Koeppen, GMRT, Rolling in Dough, and

      several other defendants (collectively, “Defendants”), making several claims for

      which he sought both money damages and injunctive relief. McLean

      eventually learned of an operating agreement for GMRT through a third party,

      which provided that GMRT members must unanimously agree to sell GMRT

      or Greek’s West Clay. Meanwhile, Defendants (particularly Trisler, Koeppen,

      and Rolling in Dough) who were served with discovery requests were generally

      non-compliant with them, and, in May of 2017, the trial court entered judgment

      of liability against all Defendants as to all claims as a discovery sanction and set

      the matter for a damages hearing. In June of 2017, the trial court granted

      McLean’s motion for further sanctions against Defendants for damages-

      discovery violations, ruling that Defendants were prevented from producing

      evidence at the damages hearing and awarding McLean attorney’s fees. This

      award of attorney’s fees was not, however, reduced to a judgment. The

      damages hearing began in September of 2017 and concluded in January of

      Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020      Page 3 of 26
      2019, after which the trial court granted Defendants’ motion for involuntary

      dismissal as to all claims against all Defendants on the basis that McLean had

      failed to sufficiently prove his actual damages.

[3]   McLean contends that the trial court erred in concluding that he failed to

      establish damages, erred in dismissing his non-monetary claims, abused its

      discretion in denying his motion to disqualify GMRT’s counsel, and erred in

      failing to award him attorney’s fees incurred in attempting to secure discovery

      from Defendants. The Trisler Parties cross-appeal, claiming that McLean failed

      to establish that he was entitled to pursue claims in his individual capacity and

      abandoned his claims against most Defendants at the damages hearing. We

      agree with McLean that the trial court erred in concluding that he failed to

      establish damages and in failing to award him attorney’s fees as a sanction for

      Defendants’ discovery violations. We reject, however, the Trisler Parties’

      arguments that McLean was unable to bring claims in his own name and

      abandoned all of his derivative claims but agree that McLean has abandoned all

      claims against all Defendants except Trisler, Koeppen, and Rolling in Dough.

      We reverse the judgment of the trial court and remand for the entry of judgment

      in favor of McLean on various claims; the award of attorney’s fees incurred in

      attempting to secure the Defendants’ compliance with discovery orders; and a

      hearing, if applicable, on an award of exemplary damages and other fees and

      expenses pursuant to Indiana Code section 34-24-3-1, also known as the

      Indiana Crime Victims Relief Act (“CVRA”).


                             Facts and Procedural History
      Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020     Page 4 of 26
[4]   In 2014, Trisler and Koeppen started GMRT, which owned and operated

      Greek’s West Clay. That year, GMRT, acting through Trisler and Koeppen,

      agreed to sell McLean a thirty-percent share of GMRT for $90,000.00. As of

      July 1, 2014, McLean owned thirty percent of GMRT, Koeppen owned forty-

      five percent, and Trisler owned twenty-five percent. None of the three members

      of GMRT executed an operating agreement contemporaneously with the

      transfer of equity to McLean and, at the time, McLean was unaware that any

      operating agreement for GMRT had ever been implemented. At some point

      later in 2014, Koeppen’s interest in GMRT was divided pro rata between

      McLean and Trisler, which, given McLean’s larger share of equity before the

      redistribution, should have left him with a greater than fifty-percent share. That

      said, GMRT’s tax returns for 2014, 2015, and 2016 reflected that McLean had a

      fifty-percent interest.

[5]   At some point, Trisler sought to acquire Greek’s Carmel, then operated by

      Rolling in Dough, of which he was already a part owner. On approximately

      November 12, 2014, Trisler, in his individual capacity, entered into a purchase

      agreement to acquire the Greek’s Carmel location partially using GMRT funds.

      Pursuant to that purchase agreement, Trisler paid $74,500.00 to Rolling in

      Dough for all other membership interests of Greek’s Carmel. The Greek’s

      Carmel purchase agreement further provided that Trisler would pay the

      $74,500.00 purchase price with $34,500.00 in cash and by executing a

      promissory note for $40,000.00. Although Trisler was the sole purchaser of

      Greek’s Carmel, he withdrew a total of $41,000.00 in GMRT funds to finance

      Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020    Page 5 of 26
      the purchase. Meanwhile, on or around January 15, 2014, Koeppen had

      executed a promissory note in favor of Treetops, LLC, in an amount between

      $30,000.00 and $35,000.00. Although this promissory note was a personal

      obligation of Koeppen, he used $4000.00 in GMRT funds to make payments on

      his loan.

[6]   At some point, McLean became concerned about Trisler’s and Koeppen’s

      activities and attempted to execute his statutory rights to review the books and

      records of GMRT to verify the company’s revenue, income, expenses, and

      profits. To that end, on July 27, 2016, McLean sent Trisler an email requesting

      access to the corporate records of GMRT, including bank accounts, payroll

      information, credit cards, loans, corporate books and records, and corporate

      minutes. Trisler did not comply with this request, and, on August 2, 2016,

      indicated in an email that there was no operating agreement in place. At some

      point, however, Trisler, Koeppen, and/or somebody working on their behalf

      provided McLean with a document purporting to be an operating agreement for

      GMRT which bore McLean’s forged signature (“the Forged Agreement”).

[7]   On September 26, 2016, Trisler entered into an agreement with Abes

      Restaurant Group, LLC (“ARG”) purporting to convey all of the assets of

      GMRT to ARG. The September 26, 2016, agreement contained a provision

      making it contingent upon the affirmative vote of a majority of the members of

      GMRT. On October 2, 2016, Trisler and Koeppen (even though he supposedly

      no longer had any equity in GMRT) voted to ratify the sale of GMRT’s assets

      to ARG, with McLean opposed. On October 18, 2016, McLean sent GMRT

      Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020    Page 6 of 26
      another notice pursuant to Indiana Code section 23-18-4-8 demanding access to

      the corporate records of GMRT, along with a request that GMRT take

      immediate action against Trisler and Koeppen for “their wide-ranging

      misconduct[.]” Appellant’s App. Vol. II p. 76.

[8]   On November 18, 2016, McLean, in his individual capacity and on behalf of

      GMRT, filed suit against Trisler, Koeppen, GMRT, Rolling in Dough, Greg

      Abes, ARG, and others. McLean’s complaint contained the following relevant

      claims:

              a)       derivative claims (on behalf of GMRT) of breach of
                       fiduciary duty, waste, self-dealing, misuse and
                       misappropriation of corporate assets, theft, and conversion,
                       against Trisler and Koeppen (money damages, injunction);
              b)       direct and derivative claims of forgery and counterfeiting
                       against Trisler and Koeppen (money damages);
              c)       a direct claim of breach of fiduciary duty against Trisler and
                       Koeppen (money damages);
              d)       a direct claim for fraud against Trisler (money damages);
              e)       a direct and derivative request for an accounting against
                       Trisler and Koeppen (injunction);
              f)       a direct and derivative request for access to corporate
                       records against Trisler, Koeppen, and Rolling in Dough
                       (injunction);
              g)       a direct claim against Rolling in Dough for declaration of
                       ownership rights (declaration of rights); and
              h)       a direct claim of unjust enrichment against Trisler,
                       Koeppen, and Rolling in Dough (money damages).




      Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020          Page 7 of 26
       The same counsel appeared for all of Defendants except GMRT (collectively,

       “the Trisler Parties”), while GMRT, as nominal defendant, was initially

       unrepresented.

[9]    On November 30, 2016, McLean sent non-party requests for production to

       GMRT’s bank (PNC Bank) and its CPA (Florence Teskey). After the trial

       court denied the Trisler Parties’ motion to quash the non-party request for

       production, PNC Bank and Teskey complied with the trial court’s order and

       both produced an operating agreement for GMRT, executed by Koeppen and

       Trisler on May 14, 2014, which provided, in part, as follows: “Any offer to buy

       the Company or its business shall be referred to the Members for evaluation.

       The Members must agree unanimously in order to sell the Company or its

       business.” Appellant’s App. Vol. IV p. 56.

[10]   Meanwhile, on January 3 and 4, 2017, McLean served various discovery-

       related requests, which included interrogatories, requests for production, and

       requests for admissions on Koeppen and Trisler and interrogatories and

       requests for production on Rolling in Dough. Koeppen’s response to

       interrogatories simply omitted Interrogatory No. 9. As for Trisler, he did not

       respond to Interrogatory No. 13 as served, modifying it and responding to the

       modified interrogatory. Rolling in Dough also modified Interrogatory No. 9

       and responded to the modified interrogatory.

[11]   On April 7, 2017, McLean moved for sanctions for misconduct by the Trisler

       Parties, namely, producing the Forged Agreement, modifying and/or failing to

       respond to interrogatories, failing to produce relevant documents in their

       Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020    Page 8 of 26
       possession, and making false representations to opposing counsel and the trial

       court. On April 21 and May 5, 2017, the Trisler Parties moved for two

       extensions of time within which to respond to McLean’s motion for sanctions,

       both of which were granted. The trial court’s May 5, 2017, order stated that the

       second extension was to be the final extension granted. On May 11, 2017, the

       trial court denied the Trisler Parties’ third motion for an extension, entered final

       judgment as to liability against all of the Defendants as a sanction for violations

       of discovery orders, and set a damages hearing for July 12, 2017. On June 12,

       2017, the Trisler Parties filed a motion to correct error, which the trial court

       denied on July 13, 2017.

[12]   Meanwhile, on May 19, 2017, McLean filed a motion to compel the

       Defendants to respond to damages-discovery requests, which motion the trial

       court granted the same day. On June 14, 2017, the trial court granted

       McLean’s motion to impose further sanctions on the Defendants for failing to

       comply with its order compelling them to respond to damages-discovery

       requests, barred the Defendants from presenting evidence at the damages

       hearing, and granted McLean costs and attorney’s fees incurred in attempting

       to secure discovery responses. On June 29, 2017, the trial court granted

       McLean’s motion to continue the damages hearing to September 20, 2017. On

       July 3, 2017, McLean requested an award of $21,193.84 in costs and attorney’s

       fees pursuant to the trial court’s June 15 grant of sanctions, which request has

       yet to be explicitly granted.




       Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020       Page 9 of 26
[13]   The damages hearing began on September 20, 2017. McLean testified at the

       hearing that at some point in 2014, Koeppen’s forty-five-percent interest in

       GMRT had been divided pro rata between himself and Trisler, which would

       have left McLean with at least a fifty-percent share. McLean testified that he

       had become concerned about certain withdrawals from GMRT’s account in

       July of 2016, when he discovered over 200 “questionable” withdrawals

       amounting to approximately $366,000.00. Tr. Vol. II p. 140. McLean

       indicated that Greek’s West Clay was sold to ARG on October 2, 2016, for

       $350,000.00 over his objection. McLean testified that he had yet to receive any

       of the proceeds of the sale of Greek’s West Clay.

[14]   On September 21, 2017, attorney Kristin Szczerbik appeared on behalf of

       GMRT. Id. The damages hearing resumed on February 7, 2018. McLean

       objected to Szczerbik’s appearance on behalf of GMRT because she was

       allegedly hired by Trisler and Koeppen, GMRT lacked the authority to hire her,

       and she was attempting to argue that her client should not receive any damages

       from the wrongdoers. The trial court instructed McLean to file a motion to

       disqualify, and he did so on February 14, 2018. The trial court denied

       McLean’s motion to disqualify counsel for GMRT on June 7, 2018.

[15]   The damages hearing resumed on July 18, 2018. The Trisler Parties’ counsel

       indicated, without contradiction, that the only defendants “still at issue” were

       Trisler, Koeppen, and Rolling in Dough. Tr. Vol. III p. 94. On November 7,

       2018, the Trisler Parties filed their second motion to correct error and request

       for interlocutory appeal in which they again argued that they should be released

       Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020     Page 10 of 26
       from the prior default judgment. The trial court denied the Trisler Parties’

       second motion to correct error and their request for certification for

       interlocutory appeal on December 17, 2018.

[16]   After approximately a year and half, the damages hearing concluded on

       January 23, 2019, at the end of which the Defendants moved for involuntary

       dismissal. The trial court granted the Defendants’ motion to dismiss all claims

       against all Defendants. The trial court’s order provides as follows:

                  Plaintiff, David McLean appeared in person and by counsel Paul
                  J. Higgins and B.J. Brinkerhoff. Defendants, Joshua Trisler and
                  Charles Koeppen appeared in person and by counsel P. Adam
                  Davis. [GMRT] appeared by counsel Kristin Szczerbik. All other
                  Defendants appeared by counsel P. Adam Davis. Witnesses
                  having been sworn and evidence having been heard and the Court
                  being duly advised now finds and Orders as follows:
                  1.       The Court entered a default judgment against the various
                           Defendants and the matter was tried exclusively on the
                           issue of damages.
                  3.[2]    Although liability had been established, Plaintiff still had to
                           prove the actual damages to which he contends he is
                           entitled. The burden of proof that is required is a
                           preponderance of the evidence. Unless called by the
                           opposing party, Defendants are under no obligation to
                           present anything at trial.
                  4.       It was established that the business sold for $350,00[0].00.
                           This was gross sale proceeds from the sale. It simply was
                           not proven that Defendants had either received this sum in
                           whole or whether it was being paid in installments pursuant



       2
           There is no paragraph “2” in the trial court’s order.

       Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020            Page 11 of 26
                        to a promissory note and if so what the terms of the note
                        were. The Court cannot speculate on the issues of
                        intercompany loans, debts and liabilities and therefore
                        ultimately the net proceeds. The Court simply cannot
                        speculate what the appropriate amount of damages might
                        be. The Court could not make a ruling in which it had the
                        required confidence.
               5.       At the conclusion of Plaintiff’s case-in-chief, Defendants
                        moved for involuntary dismissal pursuant to Indiana Rule
                        of Trial Procedure 41(B). The Court granted that motion.
               IT IS THEREFORE ORDERED that Plaintiff’s complaint is
               dismissed pursuant to Indiana Rule of Trial Procedure 41(B). All
               prior Orders issued in this case are now held for naught.
       January 24, 2019, Order pp. 1–3.

[17]   McLean filed his Notice of Appeal on February 22, 2019. By order dated

       March 22, 2019, we stayed the appeal pursuant to Appellate Rule 37 so that the

       trial court could conduct further evidentiary hearings on the Defendants’

       motions for attorney fees, costs, and expenses and for costs and expenses for an

       allegedly wrongful enjoinment of Rolling in Dough that had occurred earlier in

       the case. The case was remanded, and the trial court held a hearing on April

       24, 2019. On April 26, 2019, the trial court denied all of Defendants’

       outstanding motions.


                                  Discussion and Decision
                                              Cross-Appeal Issues

                I. The Trisler Parties’ Cross-Appeal Arguments
[18]   The Trisler Parties make several arguments on cross-appeal that, if one or all

       are found to have merit, would reduce the number of McLean’s claims we must
       Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020      Page 12 of 26
       further consider in this appeal and/or reduce the number of Defendants.

       Consequently, we address these cross-appeal arguments before moving to

       McLean’s direct appeal issues. The Trisler Parties claim that McLean

       abandoned all derivative claims and all claims against most Defendants at the

       damages hearing. The Trisler Parties also argue that McLean never established

       that he could bring any claims in his own name against any Defendant,

       therefore limiting him to bringing derivative claims on behalf of GMRT.

                          A. Abandonment of Derivative Claims
[19]   The Trisler Parties contend that McLean abandoned his derivative claims,

       pointing to the following comments from McLean’s counsel made during the

       damages hearing:

               [McLean’s counsel]: There are two pockets of damages that our
               client is pursuing. One are damages directly out of his pocket.
               The second are damages that he is seeking on behalf of GMRT
               since GMRT elected not to participate in the lawsuit.
               [The Trisler Parties’ counsel]: What?
               [McLean’s counsel]: We can, at this point in time, put a pin in
               those derivative damages. We would ask that the Court entertain
               evidence and argument for the remainder of the day on direct
               damages, issue an order based on that evidence, a final and
               appealable order on his direct damages, and we can figure out the
               rest of it some other time.
       Tr. Vol. III p. 149. We believe that it is not a fair characterization to say that

       the above was an abandonment of all of McLean’s derivative claims. For one

       thing, McLean’s counsel never explicitly said that he was abandoning his

       derivative claims, on which, after all, judgment of liability had already been


       Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020      Page 13 of 26
       entered. Instead, McLean’s counsel indicated that “we can figure out rest of it

       [i.e., the derivative damages] some other time.” Tr. Vol. III p. 149. We

       conclude that McLean did not abandon his derivative claims at the damages

       hearing.

           B. Abandonment of Claims Against All Defendants Except
                   Trisler, Koeppen, and Rolling in Dough
[20]   The Trisler Parties contend that McLean abandoned all claims against all

       Defendants except Trisler, Koeppen, and Rolling in Dough. We agree. As

       mentioned, counsel for the Trisler Parties stated at the damages hearing that

       “the only defendants, I think, that are still at issue are Mr. Trisler, Mr.

       Koeppen, Rolling in Dough, and I believe that’s it.” Tr. Vol. III p. 94. This

       statement was not contested by McLean, indicating that relief was only still

       being sought from Trisler, Koeppen, and Rolling in Dough. This means that

       we do not need to further evaluate any claims against GMRT, Abes, ARG,

       Greek’s Binford, Greek’s Purdue, TBK, or Trapp. We shall, however, continue

       to refer to this reduced class of defendants consisting of Trisler, Koeppen, and

       Rolling in Dough as the Trisler Parties.3

                                              C. Direct Claims
[21]   The Trisler Parties contend that McLean has never established that he can bring

       direct claims against them, while McLean contends that he has established that




       3
         Because we conclude that McLean has abandoned all claims against GMRT, we need not address its claim
       that the trial court erred in entering default judgment against it as nominal defendant or McLean’s claim that
       the trial court abused its discretion in allowing counsel to appear for GMRT below.

       Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020                             Page 14 of 26
       he may, in fact, proceed in his own name. “[T]he well-established general rule

       is that shareholders of a corporation may not maintain actions at law in their

       own names to redress an injury to the corporation even if the value of their

       stock is impaired as a result of the injury.” Barth v. Barth, 659 N.E.2d 559, 560–

       61 (Ind. 1995) (“Barth II”) (citations omitted).

               The rationale supporting this rule is based on sound public policy
               considerations. It is recognized that authorization of shareholder
               actions in such cases would constitute authorization of
               multitudinous litigation and disregard for the corporate entity.
               Sound policy considerations have been said to require that a single
               action be brought rather than to permit separate suits by each
               shareholder even when the corporation and the shareholder are
               the same.
       Moll v. N. Cent. Solar Sys., Inc., 419 N.E.2d 154, 161 (Ind. Ct. App. 1981)

       (citations omitted), disapproved of on other grounds by Enservco, Inc. v. Ind. Sec. Div.,

       623 N.E.2d 416, 421 (Ind. 1993). In W & W Equip. Co., Inc. v. Mink, 568 N.E.2d

       564, 571 (Ind. Ct. App. 1991), trans. denied, we set forth additional reasons for

       this rule: the protection of corporate creditors by putting the proceeds of the

       recovery back in the corporation, the protection of the interests of all the

       shareholders rather than allowing one shareholder to prejudice the interests of

       other shareholders, and the adequate compensation of the injured shareholder

       by increasing the value of the shares when recovery is put back into the

       corporation.

[22]   The Indiana Supreme Court, however, has recognized an exception to the

       general rule for closely-held corporations under certain circumstances, one that

       McLean claims applies in this case:
       Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020          Page 15 of 26
               In the case of a closely held corporation, the court in its discretion
               may treat an action raising derivative claims as a direct action,
               exempt it from those restrictions and defenses applicable only to
               derivative actions, and order an individual recovery, if it finds that
               to do so will not (i) unfairly expose the corporation or the
               defendants to a multiplicity of actions, (ii) materially prejudice the
               interests of creditors of the corporation, or (iii) interfere with a fair
               distribution of the recovery among all interested persons.
       Barth II, 659 N.E.2d at 562 (quoting A.L.I., Principles of Corporate Governance §

       7.01(d)).

[23]   In light of the circumstances of this case, we conclude, as a matter of law, that

       McLean has satisfied the Barth II test and therefore is allowed to proceed with

       his direct claims. McLean’s pleadings, which were deemed admitted by the

       entry of default judgment against Defendants, establish that GMRT only ever

       had three members, McLean, Trisler, and Koeppen, all of whom are parties to

       this lawsuit, along with Rolling in Dough. As such, there is no danger of

       multiplicity of actions against the Defendants. Simply put, there is nobody else

       to sue them. Moreover, despite insinuations to the contrary, there is no

       evidence in the record that GMRT has any creditors who could be prejudiced

       by a judgment in McLean’s favor. Finally, McLean being able to bring direct

       actions against the Defendants would not interfere with a fair distribution of the

       recovery, because there is no indication that there is any party other than

       McLean that is entitled to any. We conclude that the admitted allegations in

       McLean’s pleadings satisfy the requirements of Barth II, allowing him to

       proceed with his direct claims.



       Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020          Page 16 of 26
                                                Direct Appeal Issues

           II. Whether the Trial Court’s Conclusion that McLean
            Failed to Establish Damages Was Clearly Erroneous                                                     4



[24]   McLean’s direct monetary claims5 that remain subject to further appellate

       review are his claims of forgery and counterfeiting against Trisler and Koeppen,

       breach of fiduciary duty against Trisler and Koeppen, fraud against Trisler, and

       unjust enrichment against Trisler, Koeppen, and Rolling in Dough. McLean

       contends that the trial court erred in concluding that he failed to prove damages

       for any of his monetary claims after default judgment was entered. Indiana

       Trial Rule 41(B) provides, in part, as follows:

                After the plaintiff or party with the burden of proof upon an issue,
                in an action tried by the court without a jury, has completed the
                presentation of his evidence thereon, the opposing party, without
                waiving his right to offer evidence in the event the motion is not
                granted, may move for a dismissal on the ground that upon the
                weight of the evidence and the law there has been shown no right
                to relief.
[25]   In reviewing a motion for involuntary dismissal, we do not reweigh the

       evidence or judge the credibility of the witnesses; rather, we only consider the

       evidence most favorable to the judgment and the reasonable inferences to be




       4
         McLean characterizes the trial court’s judgment as a judgment on the evidence entered pursuant to Trial
       Rule 50. That rule, however, only applies “[w]here all or some of the issues in a case tried before a jury or an
       advisory jury are not supported by sufficient evidence or a verdict thereon is clearly erroneous as contrary to
       the evidence because the evidence is insufficient to support it[.]” Because there was no jury or advisory jury
       in this case, the provisions of Trial Rule 50 do not apply.
       5
        Although we have concluded that McLean did not abandon his derivative claims at the damages hearing,
       only damages related to his direct claims were addressed during the hearing. See Tr. Vol. III p. 149.

       Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020                              Page 17 of 26
       drawn therefrom. Chem. Waste Mgmt. of Ind., L.L.C. v. City of New Haven, 755

       N.E.2d 624, 635 (Ind. Ct. App. 2001). We will reverse the trial court only if the

       trial court’s judgment is clearly erroneous. TMC Transp., Inc. v. Maslanka, 744

       N.E.2d 1052, 1054 (Ind. Ct. App. 2001), trans. denied. “A judgment is clearly

       erroneous when it is unsupported by the findings of fact and the conclusions

       relying on those findings.” Id. at 1055. Moreover, “[a] judgment is clearly

       erroneous if it applies the wrong legal standard to properly found facts.” Yanoff

       v. Muncy, 688 N.E.2d 1259, 1262 (Ind. 1997). “In order to determine that a

       finding or conclusion is clearly erroneous, an appellate court’s review of the

       evidence must leave it with the firm conviction that a mistake has been made.”

       Id.

[26]   As mentioned, the trial court entered default judgment against the Trisler

       Parties for all claims on the question of liability, leaving only the issue of

       damages. It is well-settled that “[t]he effect of the default judgment is that the

       facts as alleged in the [complaint] are deemed admitted.” Progressive Ins. Co. v.

       Harger, 777 N.E.2d 91, 95 (Ind. Ct. App. 2002) (citation omitted). “A default

       judgment has been defined as a confession of the complaint and it is rendered

       without a trial of any issue of law or fact.” Davis v. Davis, 413 N.E.2d 993, 996–

       97 (Ind. Ct. App. 1980). Moreover, following the entry of default judgment, a

       defendant may no longer avail himself of substantive defenses. See Siebert

       Oxidermo, Inc. v. Shields, 446 N.E.2d 332, 338 (Ind. 1983) (“Substantive defenses

       as to causation are no longer an issue between parties after there has been an

       entry of default against the defendant. Thus, the question of a lack of causation

       Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020       Page 18 of 26
       between plaintiff Shields’ injuries and defendant Oxidermo’s conduct would not

       have been a proper subject for consideration even in Oxidermo’s first Rule

       60(B) motion.”) (citation omitted). However, “[w]here a default judgment is

       entered, only those issues presented by the complaint can be deemed

       concluded; the defaulting party cannot be charged with admitting matters not

       within the complaint by his default.” State Exch. Bank of Culver v. Teague, 495

       N.E.2d 262, 267 (Ind. Ct. App. 1986).

[27]   The question, then, is whether either the allegations in the complaint and/or

       evidence admitted at the damages hearing support the trial court’s conclusion

       that McLean failed to establish damages to a degree of certainty sufficient to

       justify an award. Generally,

               [t]he standard of review for a damage award is that no reversal will
               occur if the award is within the scope of evidence before the trial
               court; if the award of damages is supported by the record, the
               determination of damages is within the sound discretion of the
               trial court.
       Brant Const. Co. v. Lumen Const. Co., 515 N.E.2d 868, 872 (Ind. Ct. App. 1987),

       trans. denied.

               An abuse of discretion occurs when the trial court’s action is
               against the logic and effect of the facts and circumstances before it.
               In determining whether the trial court abused its discretion, we
               must only consider the evidence and reasonable inferences
               favorable to the non-moving party. We may not weigh conflicting
               evidence or judge the credibility of witnesses.
       Menard, Inc. v. Comstock, 922 N.E.2d 647, 650 (Ind. Ct. App. 2010) (citations

       omitted), trans. denied.


       Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020       Page 19 of 26
[28]           Generally, no particular degree of certainty is required in awarding
               damages so long as the amount awarded is supported by evidence
               and not based merely on speculation or conjecture. [National
               Advertising Co. v. Wilson Auto Parts, Inc., 569 N.E.2d 997, 1001 (Ind.
               Ct. App. 1991).] And the plaintiff carries the burden of proof as to
               damages. Forbes v. Walgreen Co. (1991), Ind. App., 566 N.E.2d 90.
               An exception to that general rule, however, was articulated by the
               court in Refrigeration & Air Conditioning Institute v. Rine (1946) 80
               Ohio App. 317, 75 N.E.2d 473: “It is generally accepted that he
               who seeks damages for a breach of contract bears the burden of
               proof, unless a statute otherwise dictates or knowledge is peculiarly
               within the possession of the other contracting party who must, in such case,
               bear the burden of producing it.” Id. at 320, 75 N.E.2d at 474
               (emphasis supplied).
       JKL Components Corp. v. Insul-Reps, Inc., 596 N.E.2d 945, 954 (Ind. Ct. App.

       1992). “[W]here there is any doubt as to the exact proof of damages, such

       uncertainty must be resolved against the wrongdoer.” Babson Bros. Co. v. Tipstar

       Corp., 446 N.E.2d 11, 15 (Ind. Ct. App. 1983). “Moreover, ‘[a] monetary

       award often depends on estimation, for defendants may not keep (or may

       conceal) the data required to make an exact calculation.’” Prime Mortg. USA,

       Inc. v. Nichols, 885 N.E.2d 628, 656 (Ind. Ct. App. 2008) (citing FTC v. QT, Inc.,

       512 F.3d 858, 864 (7th Cir. 2008)).

                              A. The Sale of Greek’s West Clay
[29]   McLean’s claim that he and GMRT suffered damages related to the

       unauthorized sale of Greek’s West Clay is the only claim the trial court

       specifically addressed in its order. As mentioned, the trial court found that

       Greek’s West Clay was sold for $350,000.00, and it was established by the entry

       of default judgment that the sale was unauthorized, McLean had a fifty-percent

       Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020            Page 20 of 26
       interest in GMRT at the time of the sale, and McLean has never received any of

       the proceeds from that sale. In light of the above, we conclude that the trial

       court’s finding that McLean failed to establish damages in this respect is clearly

       erroneous. Although the trial court found that Greek’s West Clay had been

       sold for $350,000.00 (a sale that had been established to have been

       unauthorized by the entry of default judgment), it also found that “[i]t simply

       was not proven that Defendants had either received this sum in whole or

       whether it was being paid in installments pursuant to a promissory note and if

       so what the terms of the note were.” January 24, 2019, Order p. 2. We fail to

       see how the method by which GMRT was paid for Greek’s West Clay could

       possibly have a bearing on damages. If the buyer were to default on a note (if

       such a note exists), that is between the Trisler Parties and the buyer.

[30]   The trial court also supported its ruling by stating that “[t]he Court cannot

       speculate on the issues of intercompany loans, debts and liabilities and therefore

       ultimately the net proceeds.” January 24, 2019, Order p. 2. While it is true that

       the trial court may have been correct that it cannot speculate on evidence of

       loans, debts, and/or liabilities that was not presented, we conclude that it erred

       in resolving the uncertainly in favor of the Trisler Parties, who were, after all,

       the wrongdoers. See Babson Bros., 446 N.E.2d at 15. In the absence of any

       evidence of debts or liabilities, the trial court’s finding in this regard is clearly

       erroneous.

[31]   In our view, this case is governed by JKL, which is to say that information

       regarding GMRT’s debts and liabilities is knowledge that would be in the

       Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020         Page 21 of 26
       possession of the Trisler Parties, placing the burden on them to produce it if

       they wished to rely upon it. As it is, the Trisler Parties produced no evidence

       whatsoever at the damages hearing that such debts and liabilities even existed,

       much less what those amounts might be. Through every fault of their own, the

       Trisler Parties were able to do nothing more than suggest during cross-

       examination of McLean at the damages hearing that such debts and liabilities

       existed, which is not evidence. Pursuant to our holding in JKL, the Trisler

       Parties’ failure to produce any evidence regarding debts or liabilities of GMRT

       cannot support a finding that McLean failed to establish damages with

       sufficient specificity. To conclude otherwise would be to essentially reward the

       Trisler Parties for their recalcitrance and repeated defiance of the trial court’s

       discovery orders. Consequently, we conclude that McLean is entitled to

       directly recover fifty percent of the sale price of Greek’s West Clay, or

       $175,000.00.

                                B. Conversion of GMRT Funds
[32]   As mentioned, it was established by the entry of default judgment that Trisler

       made unauthorized withdrawals of $41,000.00 from GMRT with which to

       purchase Rolling in Dough, Koeppen made unauthorized withdrawals of

       $4000.00 from GMRT, and neither Trisler nor Koeppen ever repaid any of

       those funds to GMRT. To counter these established facts, the Trisler Parties

       suggested during cross-examination of McLean that the withdrawals were, in

       fact, proper, to which he responded that he lacked the necessary information to

       respond. As with the Trisler Parties’ suggestions regarding GMRT’s alleged

       Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020        Page 22 of 26
       debts and liabilities, suggestions that the transactions were proper are not

       evidence. The admitted allegations, which were not countered by any

       evidence, are sufficient to establish damages in this respect. McLean has

       established direct damages of $22,500.00, or half of the $45,000.00 withdrawn,

       reflecting his fifty-percent share in GMRT.

                                         III. Attorney’s Fees                  6



[33]   McLean also argues that the trial court erred in failing to award him attorney’s

       fees after it found that some of the Trisler Parties had violated discovery orders.

       Pursuant to Trial Rule 37(B)(2), in the event that a party fails to comply with a

       discovery order, “the court shall require the party failing to obey the order or

       the attorney advising him or both to pay the reasonable expenses, including

       attorney’s fees, unless the court finds that the failure was substantially justified

       or that other circumstances make an award of expenses unjust.” On June 14,

       2017, the trial court entered an order imposing sanctions for discovery

       violations and awarding McLean costs and attorney’s fees incurred in

       attempting to secure discovery responses. The award of fees necessarily means

       that the trial court did not find that the Trisler Parties’ non-compliance was

       justified or that the award of expenses would be unjust. On July 3, 2017,

       McLean requested $21,193.84 in costs and attorney’s fees pursuant to the trial

       court’s June 14 order, a request that the trial court has neither granted nor



       6
         McLean does not identify this argument as a separate issue, including it in his damages argument. Because
       the award of attorney’s fees for non-compliance with pre-judgment discovery orders is not damages, we
       address it separately.

       Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020                          Page 23 of 26
       denied. The trial court presumably failed to grant McLean’s fee request

       because it ultimately entered judgment in favor of the Trisler Parties, but this is

       not a valid basis for denial. It is true that Indiana Code section 35-52-1-1(b)

       only allows an award of attorney’s fees to “the prevailing party” under certain

       circumstances. In this case, however, fees were awarded pursuant to Trial Rule

       37 for discovery violations, and Trial Rule 37 contains no provision that fees

       can only be awarded to the prevailing party. We conclude that the trial court

       erred in not granting McLean’s request for costs and attorney’s fees in the

       amount of $21,193.84.


                                                  Conclusion
[34]   We conclude that McLean has abandoned all claims against all Defendants

       except for Trisler, Koeppen, and Rolling Dough and that he has established that

       he has the right to pursue direct claims against those three defendants. We

       further conclude that the trial court erred in concluding that McLean failed to

       establish money damages for Trisler’s and Koeppen’s acts of forgery,

       counterfeiting, and breach of fiduciary duty; Trisler’s acts of fraud; and the

       unjust enrichment of Trisler, Koeppen, and Rolling in Dough (as the

       beneficiary of Trisler’s unauthorized withdrawals of GMRT funds).7 Finally,



       7
         We conclude that we do not need to further address the merits of most of McLean’s remaining claims,
       which are derivative claims of breach of fiduciary duty, waste, self-dealing, misuse and misappropriation of
       corporate assets, theft, and conversion against Trisler and Koeppen; derivative claims of forgery and
       counterfeiting against Trisler and Koeppen; a derivative request for an accounting against Trisler and
       Koeppen; a derivative request for access to corporate records against Trisler, Koeppen, and Rolling in
       Dough; and a direct claim against Rolling in Dough for declaration of ownership rights. We conclude that


       Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020                            Page 24 of 26
the trial court erred in failing to award McLean attorney’s fees as a sanction for

the Defendants’ pre-judgment discovery violations. We remand for the entry of

judgment in favor of McLean, as an individual, in the amount of $197,500.00,

divided as follows: $175,000.00 against Trisler and Koeppen, $20,500.00

against Trisler and Rolling in Dough, and $2000.00 against Koeppen. We also

remand for the entry of an award of attorney’s fees in the amount of

$21,193.84. We further instruct the trial court to determine the appropriateness

of the award of up to three times the actual damages to McLean, the costs of

the actions, reasonable attorney’s fees, and/or other amounts which may be

due pursuant to the CVRA.8 Finally, we instruct the trial court to enter a




McLean’s derivative claims against Trisler, Koeppen, and Rolling in Dough are either moot or that any relief
granted on them would result in double recovery in the light of his direct recovery of money damages.
8
    Indiana Code section 34-24-3-1 provides, in part, as follows:
           If a person […] suffers a pecuniary loss as a result of a violation of IC 35-43 [offenses
           against property], the person may bring a civil action against the person who caused the
           loss for the following:
              (1) An amount not to exceed three (3) times:
                (A) the actual damages of the person suffering the loss[.]
              (2) The costs of the action.
              (3) A reasonable attorney’s fee.
              (4) Actual travel expenses that are not otherwise reimbursed under subdivisions (1)
              through (3) and are incurred by the person suffering loss to:
                (A) have the person suffering loss or an employee or agent of that person file papers
                and attend court proceedings related to the recovery of a judgment under this chapter;
                or
                (B) provide witnesses to testify in court proceedings related to the recovery of a
                judgment under this chapter.
              (5) A reasonable amount to compensate the person suffering loss for time used to:
                (A) file papers and attend court proceedings related to the recovery of a judgment
                under this chapter; or
                (B) travel to and from activities described in clause (A).
              (6) Actual direct and indirect expenses incurred by the person suffering loss to
              compensate employees and agents for time used to:


Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020                              Page 25 of 26
       declaratory judgment in favor of McLean on his direct claim for the

       determination of ownership rights in Rolling in Dough.

[35]   The judgment of the trial court is reversed, and we remand for further

       proceedings consistent with this opinion.


       Vaidik, J., and May, J., concur.




                    (A) file papers and attend court proceedings related to the recovery of a judgment
                    under this chapter; or
                    (B) travel to and from activities described in clause (A).
                  (7) All other reasonable costs of collection.
       It is worth noting that it is not necessary for there to be any criminal conviction or charge in order to recover
       pursuant to the CVRA. See Wysocki v. Johnson, 18 N.E.3d 600, 606 (Ind. 2014). On remand, McLean may
       present evidence that the acts of the Trisler Parties constituted an offense or offenses against property covered
       by the CVRA.

       Court of Appeals of Indiana | Opinion 19A-PL-417 | December 10, 2020                               Page 26 of 26